Name: Commission Regulation (EEC) No 708/85 of 19 March 1985 amending Regulation (EEC) No 158/85 increasing to 300 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 3 . 85 Official Journal of the European Communities No L 77/ 11 COMMISSION REGULATION (EEC) No 708/85 of 19 March 1985 amending Regulation (EEC) No 158/85 increasing to 300 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 158/85 is replaced by the following : 'Article 2 1 . The invitation to tender shall relate to a maximum quantity of 300 000 tonnes of barley to be exported to all third countries . 2 . The regions in which the 300 000 tonnes of barley are stored are listed in Annex I.' Article 2 Annex I to Regulation (EEC) No 158/85 is replaced by the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 158/85 (4) opened a standing invitation to tender for the export of 200 000 tonnes of barley held by the German inter ­ vention agency ; whereas, in a communication of 27 February 1985, the Federal Republic of Germany informed the Commission of the intention of its inter ­ vention agency to increase by 1 00 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 300 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 158/85 must therefore be amended ; Whereas it is convenient to amend the time limit for submission of tenders under partial invitations to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 Article 4 of Regulation (EEC) No 158/85 is replaced by the following : Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 6 February 1985 at 1 p.m. (Brussels time). 2 . The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m. (Brussels time). 3 . The last partial invitation to tender shall expire on 26 June 1985. 4. The tenders shall be lodged with the German intervention agency.' Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 1 (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4 . 1984, p. 1 . (3) OJ No L 202, 9 . 7. 1982, p. 23 . (4) OJ No L 19, 23 . 1 . 1985, p. 9 . No L 77/ 12 Official Journal of the European Communities 20 . 3 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 March 1985 . For the Commission Frans ANDRIESSEN Vice-President ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein / Hamburg 78 919 Niedersachsen 74 908 Nordrhein-Westfalen 91 721 Hessen 15 054 Rheinland-Pfalz 11 426 Baden-WÃ ¼rttemberg 1 249 Bayern 28 851 '